HOOPER, Chief Justice
(dissenting).
I must respectfully dissent. I agree with the excellent dissent by Justice Maddox. The police had probable cause for a search. They did not pick King out for a harassing search; the informant had given them specific and detailed facts that led them to King. While none of the informant’s tips had led to arrests in the past, that does not mean that his information would always be, or had ever been, unreliable. We must encourage, not discourage, the use of informants by law enforcement. There is no perfect informant. Therefore, I dissent from the order quashing the writ.